Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-13-2007

Barton v. Curtis
Precedential or Non-Precedential: Precedential

Docket No. 06-3336




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Barton v. Curtis" (2007). 2007 Decisions. Paper 505.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/505


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 06-3336


                               CHRISTOPHER BARTON

                                             v.

                 WILLIAM A. CURTIS, JR., in his individual capacity,
                                                       Appellant


                 On Appeal from the District Court of the Virgin Islands
                               (D.C. No. 05-cv-00002)
                        District Judge: Hon. Curtis V. Gomez


                                   Argued May 7, 2007

      Before: SLOVITER, STAPLETON, and VAN ANTWERPEN, Circuit Judges

                                   (Filed July 30, 2007)
                                           _____

                             ORDER AMENDING OPINION

     IT IS ORDERED that the slip opinion in the above case, filed July 30, 2007, be
amended as follows:

       Page 5, first full paragraph, line 5, “appellant Barton” should be deleted and
replaced by “appellee Barton.”

                                                  By the Court,


                                                   /s/ Dolores K. Sloviter
                                                    Circuit Judge
Dated: August 13, 2007